
	
		III
		109th CONGRESS
		2d Session
		S. RES. 519
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2006
			Mr. Martinez (for
			 himself and Mr. Nelson of Florida)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Miami Heat for winning
		  the National Basketball Association Championship.
	
	
		Whereas on Tuesday, June 20, 2006, the Miami Heat defeated
			 the Dallas Mavericks by a score of 95 to 92, in Dallas, Texas;
		Whereas that victory marks the first National Basketball
			 Association (NBA) Championship for the Miami Heat franchise;
		Whereas after losing the first 2 games of the NBA Finals,
			 the Heat came back to win 4 games in a row, which earned the team an overall
			 record of 69–37 and the right to be named NBA champions;
		Whereas Pat Riley, over his 11 seasons with the Heat, has
			 maintained a standard of excellence within the franchise and has won his fifth
			 championship as head coach of an NBA team;
		Whereas Dwyane Wade, who averaged 34.7 points in the
			 series, was named the Most Valuable Player of the NBA Finals following the Heat
			 victory;
		Whereas Shaquille O’Neal fulfilled his 2004 promise to his
			 teammates and the residents of Miami by delivering the title to the Miami
			 Heat;
		Whereas each member of the Miami Heat roster, including
			 Derek Anderson, Shandon Anderson, Earl Barron, Michael Doleac, Udonis Haslem,
			 Jason Kapono, Alonzo Mourning, Shaquille O’Neal, Gary Payton, James Posey,
			 Wayne Simien, Dwyane Wade, Antoine Walker, Jason Williams, and Dorell Wright,
			 played a meaningful role in bringing the NBA Championship to Miami;
		Whereas owner Micky Arison has built a top-flight sports
			 franchise and shown a consistent commitment to bringing a winning team to
			 Miami; and
		Whereas the Miami Heat and its fans are hot in the wake of
			 its first NBA championship: Now, therefore, be it
		
	
		That the Senate—
			(a)congratulates the
			 Miami Heat for its victory in the 2006 National Basketball Association
			 Championship; and
			(b)requests the
			 Secretary of the Senate to transmit for appropriate display an enrolled copy of
			 this resolution to—
				(1)the owner of the
			 Miami Heat, Micky Arison; and
				(2)the general
			 manager and coach of the Miami Heat, Pat Riley.
				
